f4
Cages 2919-Q05dgT Ata PRUE Se FHSe PGS, Fa an @ 1 Of 2
MEMO ENDORSED

LAW OFFICES

EPSTEIN SACKS PLLC
100 LAFAYETTE STREET

NEW YORK, NY 10013
(212) 684-1230 (917) 653-7116 (Mobile)
April 16, 2020
Hon. Lewis A. Kaplan
United States District Judge
Southern District of New York
US Courthouse
500 Pearl Street
New York, NY 10007
Via ECF and email to Andrew Mohan@nysd.uscourts.gov
Re: United States v. Delgado and Cuevas
19 Cr. 817 (LAK)
Dear Judge Kaplan:

I represent Daniel Cuevas, one of the defendants in the above-captioned matter, pursuant
to the Criminal Justice Act. This matter is scheduled for a status conference on April. 22, 2020.

Your Honor’s Court Deputy has contacted the parties concerning the conference and we
have conferred among ourselves. Government counsel (AUSA Jacob Warren), counsel for
defendant Delgado (Daniel Parker) and I are unanimous in requesting that the conference be
adjourned for approximately 60 days. This time is necessary so that we may be able to speak
with our clients in these challenging circumstances and continue to pursue a resolution of the
case without a trial. I am authorized to state that both Mr. Parker and I waive speedy trial time on
behalf of our respective clients until the adjourned date.

If this request meets with the Court’s approval, kindly “so order” this letter or have
Chambers contact us if there are any questions or instructions.

Very truly yours,
Seanett Mt. Epstein (cbectronie eguature)

. i . .
Conference adjourned to 6/17/2020 at noon, Time excluded Bennett M Fpstein and including that date.
Interests of justice served thereby outweigh interests of defendant and public in gpe dy trial in light of pandemic

and limitations on ability of counsel to consult with his client. 1@) ~ qo

{070

\

 

 
